Citation Nr: 1122078	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to July 1967.  The Veteran died on August [redacted], 1997.  The appellant is the surviving spouse of the Veteran. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.  It was remanded by the Board for additional development in February 2009.  It has now been returned to the Board for appellate disposition. 


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 1997 of apoplectic shock with cerebral bleeding as a result of high blood pressure of up to 280/160, and serious vascular and organic damage related to the Veteran's hypertension.

2.  The Veteran was not service connected for any disabilities at the time of his death.

3.  The evidence does not show that it is at least as likely as not that the Veteran's high blood pressure was caused by a disease or injury in service.

4.  The evidence does not show that it is at least as likely as not that the Veteran had PTSD due to his service which contributed to his high blood pressure.  No confirmed stressor was identified as the cause of the Veteran's PTSD. 


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury incurred in or aggravated by service, nor did any such disease or injury contribute substantially or materially to his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the appellant was sent a letter in April 2004 that explained VA's duty to assist her with obtaining evidence in support of her claim.  The letter also explained what the evidence needed to show in order to substantiate a claim for DIC benefits.  The appellant was sent a second letter in April 2008 that again provided this information as well as explained what the evidence needed to show in order to establish service connection for a disability on a secondary basis.  

The appellant was not, however, provided the notice required by Hupp.  However, the Board finds that this error was harmless in this case.  The Veteran was not service connected for any disabilities at the time of his death and the appellant's submissions indicate that she was aware of this fact.  The appellant's submissions have all been directed at attempting to establish that the Veteran's death from uncontrolled high blood pressure was due to posttraumatic stress disorder (PTSD) that the appellant claims that the Veteran developed as a result of service in the Vietnam War.  The theory of entitlement that was pursued by the claimant in this case shows was aware that she needed to prove that the Veteran died from a disease or injury that was caused or aggravated by his military service.  Moreover, there is no indication that the appellant has any additional evidence to submit that would tend to prove her claims had she been provided with appropriate notice pursuant to Hupp. 

In addition to its duty to provide the claimant with appropriate notice, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including the Veteran's service treatment records, service personnel records, private treatment records that were submitted by the appellant, and the appellant's written statements.  In April 2009 VA contacted the claimant and asked her to sign release forms if she wanted VA to attempt to obtain any of the Veteran's private treatment records on her behalf.  Instead the appellant sent in some records herself, but she did not provide signed releases.


As noted in the introduction, this case was remanded by the Board in February 2009.  An appellant has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  In this case, the Board's remand directed that additional attempts be made to try to obtain the Veteran's private medical records and to confirm whether he served in Vietnam.  As previously discussed VA contacted the appellant and requested that she provide releases or furnish copies of the Veteran's medical records and she did furnish some records in response.  Complete copies of the Veteran's medical records were not obtained, but these could not be obtained by VA absent a release of information which the appellant did not provide.  Further, in compliance with the remand instructions further attempts were made to attempt to confirm whether the Veteran served in Vietnam and, if so, what the circumstances of his service were.  However, no evidence of service in Vietnam could be obtained.  Therefore, there was substantial compliance with the instructions that were set forth in the Board's remand.  

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for the cause of a Veteran's death if a disorder incurred in, or aggravated by, service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the appellant contends that the Veteran developed PTSD as a result of his service in the Vietnam War and that this caused him to develop severe hypertension that eventually led to his death. 

The Veteran's death certificate does not show a cause of death.  However, a medical certificate provided by the Veteran's doctor indicates that he died of "typical symptoms of a hypertonic apoplexy."  The causes of death were stated to be apoplectic shock with cerebral bleeding as a result of high blood pressure of up to 280/160, and serious vascular and organic damage related to the Veteran's hypertension.  The Veteran's service treatment records do not show a diagnosis of, or treatment for, hypertension and there is no evidence that the Veteran was diagnosed with hypertension within 1 year of his military service.  

The Veteran's physician also indicated that, at the time of his death, the Veteran had depression due to PTSD due to his "engagement in the Vietnam War" and psychotic states of fear with suicidal tendencies.  The Veteran's hypertension was treated with medication including beta blockers but normalization of blood pressure was never achieved, most likely due to the Veteran's poor mental health.  

Thus, even if PTSD was found to be so closely related to the Veteran's death to be considered a contributing cause, service connection for PTSD still would need to be established in order for service connection for the cause of the Veteran's death to be granted on this basis.  In this case, the evidence does not show that the Veteran met the criteria for service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

Prior to July 30, 2010, the evidence necessary to establish that an in service stressor actually occurred depended upon whether the Veteran "engaged in combat with the enemy." 38 C.F.R. § 3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If the evidence showed that the Veteran engaged in combat with the enemy or was a prisoner of war (POW) and the claimed stressor was related to those experiences, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone was sufficient to establish the occurrence of the claimed in service stressor.  If, however, the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor was unrelated to the Veteran's combat or POW experiences, some evidence corroborating the Veteran's lay statements is required in order to establish that an in service stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of an in-service stressor in effect at that time involved cases when the Veteran was diagnosed with PTSD during service and the claimed stressor is related to that service.  In such cases, the Veteran's lay testimony alone was sufficient to establish the occurrence of the claimed stressor, absent clear and convincing evidence to the contrary, provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, on July 30, 2010 the exceptions to the stressor verification requirement was changed.  The current 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and A VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 75 Fed. Reg. 39843.

The appellant contends that the Veteran served in the Vietnam War for 3 years and that she was told by the Veteran's mother that the Veteran was aggressive and sleepless when he returned from his military service and when he slept he would have nightmares.  The appellant wrote that these symptoms continued after she met the Veteran and that the Veteran also was depressed.  She contended that the Veteran was traumatized by his experiences as a helicopter crewman and told her that he lost 8 comrades in combat. 

The Veteran's service personnel records do not show any service in Vietnam.  They show that after initial military training in the Navy the Veteran was assigned to Patrol Squadron 46 and commenced a continuous tour of sea duty in March 1965.  The Veteran remained assigned Patrol Squadron 46 until his separation from the Navy in July 1967.  His military occupational specialty (MOS) was aviation anti-submarine warfare technician.  The Veteran does not have any decorations associated with service in the Vietnam War.  However, the National Personnel Records Center (NPRC) indicated that Patrol Squadron 46 was in Vietnam from March 1965 to September 1965.  However, the NPRC was unable to find any evidence that the Veteran actually served in-country in Vietnam.  There is no evidence that the Veteran served in combat.

The evidence is unclear what, if any, role the Veteran had in the Vietnam War.  While his unit was in Vietnam for 5 months, the NPRC was unable to verify that the Veteran actually served in Vietnam.  

However, even if the Veteran served in Vietnam, the evidence is insufficient to grant service connection for PTSD.  Service connection for PTSD requires a stressor that is either arises from actual combat, is verified, or that involves fear of hostile military or terrorist activity and is consistent with the circumstances of the Veteran's service.  In this case, no stressor has been definitively linked to the Veteran's PTSD.  His physician mentioned only that his PTSD was due to his "engagement in the Vietnam War."  No specific incident is identified and no information exists about the circumstances of the Veteran's service.  While the appellant indicated that the Veteran was distressed that 8 comrades died in Vietnam, there is no evidence that this incident actually occurred or that it was the cause of the Veteran's PTSD.  Likewise, there is no evidence that this is an event that was compatible with the circumstances of the Veteran's service or that it involved the Veteran experiencing a fear of hostile military or terrorist activity.  Unfortunately, due to the Veteran's death, he is unable to provide information about what he may have experienced during his period of military service and the documentary evidence of record is insufficient to support the existence of a stressor as is necessary in order to grant service connection for PTSD.

Since there is no basis to grant service connection for PTSD, service connection for the cause of the Veteran's death may not be granted based on the theory that his PTSD contributed to his high blood pressure which in turn caused his death.  Since there is also no basis for service connection for high blood pressure, there is no basis upon which to grant service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


